Citation Nr: 1548340	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  13-30 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a right ankle strain, status post facture and surgical repair.

2.  Entitlement to an initial rating in excess of 10 percent for a sliding hiatal hernia.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 2007 to September 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.

In February 2015, the Veteran testified at a Board hearing before the undersigned.  A transcript of that proceeding is of record and has been associated with the claims file.  

In June 2015, the Board remanded the claims for additional development and adjudicative action.  After completion of the requested development, the case has been returned to the Board.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  During the pendency of the Veteran's claim for an increased evaluation for his right ankle disability, the Veteran has presented evidence suggesting that he is unemployable due to his service-connected disabilities.  See Hearing Tr. at 7 (Veteran reports he left a job because he was at risk of being fired for not being able to maintain production due to his ankle); see also August 18, 2015 VA Ankle Examination Report (Veteran reports having to leave a job secondary to increased ankle pain with weight bearing).  Accordingly, the issues listed above have been amended to include the issue of whether a TDIU is warranted.

The issues of entitlement to an initial rating in excess of 10 percent for residuals of a right ankle strain, status post facture and surgical repair, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to February 3, 2015, the Veteran's sliding hiatal hernia was manifested by constant epigastric distress with pyrosis that was not productive of considerable impairment of health.  

2.  Beginning February 3, 2015, the Veteran's sliding hiatal hernia has been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, reflux, and regurgitation, accompanied by substernal pain, productive of considerable impairment of health.  


CONCLUSIONS OF LAW

1.  Prior to February 3, 2015, the criteria for a rating in excess of 10 percent for sliding hiatal hernia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).

2.  From February 3, 2015, the criteria for a rating of 30 percent, but no higher, for sliding hiatal hernia have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met with regard to the issue decided herein.  

The Veteran is challenging the initial evaluation assigned following the grant of service connection for a sliding hiatal hernia.  The Court has held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records and lay statements.  The Veteran was also provided VA examinations.  The examinations contain findings necessary for rating purposes and are considered adequate as they reflect the pertinent medical history, review of the documented medical history, clinical findings including diagnostic testing, diagnoses, and opinions supported by medical rationale. 

The record reflects that at the February 2015 hearing the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

In addition, the Board notes that the case was remanded in June 2015 to provide the Veteran another examination.  The Veteran was subsequently provided another VA examination, and as noted above, the Board finds this examination to be adequate to address the current state of the disability.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In sum, there is no VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (2015).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2015).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2015); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  As some disabilities may fluctuate in severity, the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings - has been considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Veteran seeks an increased rating for his service-connected sliding hiatal hernia.  The Veteran has been assigned a 10 percent rating under Diagnostic Code 7346.  

Under this code, hiatal hernia is assigned a 30 percent rating when there is persistently recurrent epigastric distress with dysphasia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating contemplates pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A minimum 10 percent rating is warranted where the evidence demonstrates the presence of two or more of the symptoms identified in the criteria for the 30 percent rating, but of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.

The Veteran was afforded a VA examination in September 2011.  At the examination, the Veteran reported that he had lost 35 pounds in the last five months due to dietary restrictions he had imposed on himself, and that he has heartburn and pain above the stomach constantly.  The Veteran reported he treated the disability with over-the-counter medication and diet change.  He claimed functional impairment due to dietary restriction.  On examination, the Veteran was well developed, well-nourished and in no acute distress.  The examiner found that the Veteran's disability had minimal effect on his ability to function in his usual occupation and daily activities.  

Upper gastrointestinal X-rays were performed in connection with the examination.  The corresponding radiology report reflects that the Veteran drank Citrocarbonate and barium suspension without difficulty.  The esophagus demonstrated normal motility with no evidence of mucosal abnormality, stricture or mass lesion.  A small sliding hiatal hernia was noted.  No gastroesophageal reflux disease (GERD) was demonstrated at the time of the testing.  The stomach revealed no evidence of mass or ulcer and the duodenal bulb distended normally and exhibited no evidence of peptic ulcer disease.  The duodenum and visualized proximal small bowel were unremarkable.  The impression was small sliding hiatal hernia with no evidence of GERD or peptic ulcer disease.

During the Veteran's Board hearing on February 3, 2015, he testified that his sliding hiatal hernia had worsened since his VA examination in September 2011.  He stated that he experiences burning and acid reflux daily with every meal, within 30 minutes to an hour after eating.  He asserted that the acid reflux is usually accompanied by burping and regurgitation.  He indicated that sometimes later in the day, depending on how soon in between he eats his meals, it can become difficult to swallow because it feels like his throat tightens up.  He also testified that he sometimes feels pain between his shoulder blades or a little bit higher.  He described the pain as feeling tight when it is really intense and it creates a real tight sensation across the back side of his back.  He noted that he self-medicates because he does not receive treatment for the disability due to not having insurance.  Given his testimony, the Veteran was afforded a new VA examination to determine the current severity of his disability.

The Veteran was afforded a VA examination in August 2015.  During the examination, the Veteran reported that his disability had worsened to include reflux after eating and feelings of problems with swallowing and heart burn.  He denied any nausea, vomiting, diarrhea, or appetite problems.  He also denied any red or black stools or active bleeding.  He did not report any weight loss.  The examiner noted that the Veteran has not seen a physician as he reports that he has no insurance, but he had recently enrolled in care at the VA Medical Center pending an appointment.  

The examiner diagnosed GERD and hiatal hernia.  She noted that the signs and symptoms due to the Veteran's esophageal disabilities are dysphagia, pyrosis, reflux, regurgitation, and substernal pain.  She indicated that the Veteran's esophageal disability does not impact his ability to work.  

Applying the criteria to the facts of this case, the Board finds that staged ratings are appropriate because the evidence supports a 10 percent rating prior to February 3, 2015 - the date of the Board hearing - and a 30 percent rating since February 3, 2015.

In this respect, prior to the February 3, 2015, the credible lay and medical evidence establishes that the Veteran had epigastric distress (pain above the stomach constantly) with heartburn (pyrosis).  However, during this period the evidence preponderates against a finding that the disability picture more nearly approximates or demonstrates persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, so as to warrant the next higher 30 percent evaluation.  

In this regard, while the Veteran certainly has listed symptoms under the 30 percent criteria, sufficient for there to be a finding that he has two of the symptoms for the 30 percent evaluation, the medical evidence indicates that his disability picture was not productive of considerable impairment of health during this period.  See 4.114, Diagnostic Code 7346.  The September 2011 VA examination reflects that the Veteran's overall physical condition has not been considerably impaired.  In fact, the examiner stated that the Veteran was well developed, well-nourished and in no acute distress.  Also, the record shows that he did not have medically significant weight loss, vomiting, diarrhea, constipation, hematemesis, or melena.  The Board acknowledges that the examiner noted that the Veteran had lost weight, however he indicated that it was due to the Veteran's own imposed dietary restrictions.  Also, it was not noted as being material weight loss.  Further, the examiner found that the Veteran's disability had a minimal effect on his occupation and daily activities.  Thus, the Board concludes that the Veteran is not entitled to an evaluation in excess of 10 percent for sliding hiatal hernia under Diagnostic Code 7346, prior to February 3, 2015.

Since the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and the claim for an increased rating must be denied with respect to the period prior to February 3, 2015.  

Beginning February 3, 2015, a higher 30 percent rating is warranted.  The evidence shows that the Veteran's sliding hiatal hernia disability includes persistently recurrent epigastric distress (daily with every meal, within 30 minutes to an hour after eating) with dysphagia, pyrosis, and regurgitation, accompanied by substernal pain, productive of considerable impairment of health.  

As a lay person, the Veteran is competent to report his symptoms and the Board has no reason to doubt the credibility of his reported symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Thus, the Board finds that the competent and credible statements during the February 3, 2015 Board hearing suggest a more severe disability picture.  Given the Veteran's testimony, along with the August 2015 VA examination, the Board finds that symptoms of his sliding hiatal hernia more nearly approximate the criteria for a 30 percent rating under 38 C.F.R. § 4.114, Diagnostic Code 7346, beginning February 3, 2015, the first documentation of a worsening of his disability.  See Fenderson v. West, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

While consideration was also given to a 60 percent rating, the Board does not find that his overall disability picture warrants such a rating.  In this regard, the August 2015 VA examiner noted that the Veteran denied any nausea, vomiting, diarrhea, appetite problems, red or black stools or active bleeding, and weight loss.  She indicated that the Veteran's esophageal disability does not impact his ability to work.  Thus, the Board concludes that the disability is not productive of severe impairment of health and the Veteran is not entitled to an evaluation in excess of 30 percent for sliding hiatal hernia under Diagnostic Code 7346, beginning February 3, 2015.

The Board has also considered whether referral for an extraschedular rating is warranted.  Extraschedular consideration requires a three-step inquiry.  See 38 C.F.R. § 3.321(b)(1) (2015); see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation to determine whether an extraschedular rating is warranted. 

The evidence reflects that this disability is primarily manifested by epigastric distress, dysphagia, pyrosis, reflux, regurgitation, and substernal pain.  These manifestations of the sliding hiatal hernia are reasonably contemplated by the rating schedule.  Most of these symptoms are specifically noted by the applicable diagnostic code, and that code also considers "other symptom combinations" causing impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.  Accordingly, the Board finds that this case does not warrant referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Service connection is currently in effect for right wrist strain, residuals of a right ankle strain, status post facture and surgical repair, tinnitus, sliding hiatal hernia, right ankle painful scar, temporomandibular joint dysfunction, right hand little finger closed fracture, right ring finger strain, left ear hearing loss, allergic rhinitis, right testicle varicocele, and right ankle scar.  The Veteran's combined disability rating prior to this decision is 50 percent.  

Whether looking at one disability or the combined effects of all of the service-connected disabilities, extraschedular referral is not warranted absent the presence of governing norms, such as marked interference with employment or frequent hospitalizations.  See 38 C.F.R. § 3.321(b)(1).  Such is not present in this case.  

The Veteran has not alleged and the record does not support a finding that he has frequently been hospitalized as a result of his sliding hiatal hernia, to include that disability in combination with other service-connected disabilities, or that the sliding hiatal hernia or that disability in combination with other service-connected disabilities causes marked interference with employment.  Of note, in September 2011 the VA examiner found that the hiatal hernia had minimal effect on the Veteran's ability to function in his occupation and in August 2015 the examiner found that the Veteran's esophageal disability did not impact his ability to work.  No other situation akin to the demonstrative governing norms is shown by the evidence of record to include the lay statements.  Simply put, the Veteran's service-connected disabilities do not present an exceptional or unusual disability picture.  

Thus, no basis for referring the case for an extraschedular consideration is presented in this case.


ORDER

For the period prior to February 3, 2015, entitlement to a disability rating in excess of 10 percent for service-connected sliding hiatal hernia is denied.

Beginning February 3, 2015, entitlement to a disability rating of 30 percent, but no higher, for service-connected sliding hiatal hernia is granted.  
REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims for an increased rating for residuals of a right ankle strain, status post facture and surgical repair, and a TDIU.  

In a VA Form 9 dated November 2013, the Veteran stated that more often than none there is very little movement in his right ankle and the inability to stand for a prolonged period of time.  He also asserted that there is a severe loss of motion in his right ankle due to broken hardware that was left in his right ankle post surgery. 

During an August 2015 VA ankle examination, the Veteran reported that he could walk for a half mile before experiencing pain, and that while carrying a pack with books he experiences pain after around 10 minutes.  On examination, the examiner noted a normal range of motion with pain that does not result in or cause functional loss.  In addition there was no evidence of pain on weight bearing.  However, the examiner also stated that the Veteran was unable to perform repetitive use testing with at least three repetitions.  Instead, the examiner simply stated that the examination is medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner reported that she was unable to describe the functional loss in terms of range of motion.  

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Here, the Board finds that the August 2015 examination report is inconsistent.  First, the examiner notes the Veteran's reports that he can walk a half mile before experiencing pain and carry a pack with books for 10 minutes without pain, and that on examination the Veteran has full range of motion with pain not resulting in functional loss.  Then, the examiner notes that the Veteran cannot perform three repetitions of range of motion testing.  This report does not explain how the Veteran can walk for a half mile but cannot demonstrate motion in his ankle three times in a row.  Thus, the Board finds that another VA examination is necessary to provide clarity regarding the severity of the Veteran's disability.  

In addition, as noted above, entitlement to a TDIU has been raised during the appeal of a rating for a service-connected disability.  However, this issue is not yet ripe for review and must be remanded for additional development.  See VAOPGCPREC 6-96.

On remand, the Veteran should be provided notice regarding this claim and the opportunity to submit pertinent information and evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran proper notice addressing how to substantiate a claim for a TDIU.

2.  Request that the Veteran complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

3.  Schedule the Veteran for a VA examination to ascertain the nature and severity of his residuals of a right ankle strain, status post facture and surgical repair.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must clearly report the extent of the Veteran's right ankle disability in accordance with VA rating criteria, to include discussion of limitation of range of motion due to pain, including with repetitive use.  The examiner must review the claims file and provide a fully reasoned rationale for any and all opinions offered.  If the Veteran cannot perform repetitive range of motion testing, the reason for his inability should be fully documented to include if the performance is consistent with the other evidence of record.  

4.  Any additional development deemed warranted by the AOJ should be undertaken.  The AOJ should specifically consider whether in light of the above development additional VA examination or opinion is necessary prior to adjudicating the claim for a TDIU.  

5.  After completion of the above development, the Veteran's claims, including his claim for a TDIU, must be readjudicated.  If any benefit sought on appeal is not granted in full the AOJ must issue a supplemental statement of the case, and provide the Veteran an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


